DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of in the reply filed on January 25, 2022 is acknowledged.
Claims 9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Specifically, claim 9 is withdrawn since is directed to non-elected species Fig. 1C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10-11, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 24-25 recite, “conductive outer edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck”.  According to paragraph [0025], the conductive outer edge ring segments 144 have the same size and can laterally extend by a same azimuthal angle (i.e. azimuthal position) around the vertical axis passing through the geometrical center of the electrostatic chuck 220.  Hence, there is no support for , “conductive outer edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck”.  
Claims 24-25 recite, “conductive outer edge ring segments has different vertical protrusions distances at different azimuthal angles.”  According to paragraph [0025], the conductive outer edge ring segments 144 have the same size and can laterally extend by a same azimuthal angle (i.e. azimuthal position) around the vertical axis passing through the geometrical center of the electrostatic chuck 220.  Hence, there is no support for , conductive outer edge ring segments has different vertical protrusions distances at different azimuthal angles.”    
For purposes of examination, the conductive outer edge ring segments that are located at the same azimuthal positions relative to the electrostatic chuck.
Claim 1 recites, “the assembly surrounds and contacts the electrostatic chuck”.  As seen in Figure 1A, the assembly 142,144 surrounds the electrostatic chuck 220; however, only the annular conductive edge ring 142 contacts the electrostatic chuck 220.  Hence, there is no support for the assembly 142, 144 contacting the electrostatic chuck. 
For purposes of examination, the assembly surrounds the electrostatic chuck and the annular conductive edge ring contacts the electrostatic chuck.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation, “wherein the conductive outer edge ring segments are configured to protrude vertically from a horizontal plane including a topmost surface of the annular conductive edge ring segments by different vertical protrusion distances from each other while maintaining direct contact with the annular conductive edge ring” which is indefinite.  It’s not clear to the Examiner if the different vertical protrusion distances is referring to independent adjustment of the height of the conductive outer edge ring segments 144 (par.[0031]) or if the conductive segment edge ring segments 144 can comprise a tapered top surface having a height that increases with a radial distance.  In other words, is the protrusion distance referring to vertical height adjustment or tapered surface?
Claims 22 and 24-25 recite the term “different vertical protrusion distances” and are indefinite for reason above.
For purposes of examination “different vertical protrusion distances” refers to independent adjustment of the height of the conductive outer edge ring segments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 10, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al. (U.S. 2016/0211165) in view of Wege et al. (U.S. 2007/0111339).
Referring to Figures 3-9, 12 and paragraphs [0037]-[0050], McChesney et al. disclose an anisotropic etch apparatus comprising:  an electrostatic chuck 506 located in a vacuum enclosure 502 and including a lower electrode 507 therein (par.[0046]); an assembly 60 of an annular conductive edge ring 74 and conductive outer edge ring 72 that are located relative to the electrostatic chuck 20 (see Fig. 12 below, Figs. 3-8, pars.[0038]-[0041]), wherein the assembly 60 surrounds and contacts the electrostatic chuck 20 (Figs. 3-8), and wherein the conductive outer edge ring 72 is configured for independent vertical movement (i.e. multiple actuators 505) relative to the electrostatic chuck and the annular conductive edge ring 74 while contacting the annular conductive edge ring 74 (Figs. 3-8, 12, pars.[0038],[0041]-[0042], [0045], [0057]); an upper electrode 504 overlying the lower electrode and located in the vacuum enclosure (par.[0046]); and a main radio frequency (RF) power source 510 configured to provide radio frequency bias voltage between the lower electrode and the upper electrode (par.[0047]).

    PNG
    media_image1.png
    417
    825
    media_image1.png
    Greyscale

McChesney et al. is silent on edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck.
Referring to Figure 4 below and paragraphs [0052]-[0060], Wege et al. teach an apparatus wherein edge ring segments 80a-d are located at different azimuthal positions relative to the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck in order to adjust the plasma distribution for the desired process conditions (pars.[0057]-[0059]).  Additionally, an outer ring influences the plasma behavior such as the plasma flow (par.[0054]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conductive outer edge ring of McChesney et al. with edge ring segments as taught by Wege et al. in order to further adjust the plasma distribution for the desired process conditions.  The resulting apparatus of McChesney et al. in view of Wege et al. would yield conductive outer edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck.

    PNG
    media_image2.png
    545
    780
    media_image2.png
    Greyscale

With respect to claim 2, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further comprising a plurality of height adjustment assemblies (Wege et al.-arrow 100, McChesney et al.-505, 804) configured to independently elevate or lower 100 a respective one of the conductive outer edge ring segments 80a-d (Wege et al. Figs. 3-4, pars.[0057]-[0058], McChesney et al.-par.[0049], [0084]).
With respect to claim 3, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein:  each of the plurality height adjustment assemblies comprises an actuator 505, 804 located within the vacuum enclosure or outside the vacuum enclosure and configured to actuate vertical movement of a respective height adjustment assembly; and the anisotropic etch apparatus further comprises a differential height controller 560 configured to independently actuate each of the actuators for the plurality height adjustment assemblies (McChesney et al.-pars. [0045], [0049], [0063], Wege et al. Figs. 3-4, pars.[0057]-[0058]).
With respect to claim 4, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein each of the plurality height adjustment assemblies is configured to mechanically actuate a respective one of the conductive outer edge ring segments upon application of physical force thereto (McChesney et al.-pars. [0045], [0049], [0063], Wege et al. Figs. 3-4, pars.[0057]-[0058]).
With respect to claim 7, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein: each of the conductive outer edge ring segments 72 comprises a respective inner sidewall that contacts a portion of a cylindrical sidewall of the annular conductive edge ring 74 (McChesney et al.-Fig. 12); each inner sidewall of the conductive outer edge ring segments is vertical and has a concave profile in a horizontal cross-sectional view; each of the conductive outer edge ring segments has an azimuthal extent in a range from 7/30 radian to 27/3 radian (McChesney et al.-Fig. 12); the conductive outer edge ring segments comprises N conductive outer edge ring segments, and wherein N is in a range from 3 to 60; and the N conductive outer edge ring segments are arranged with an N-fold rotational symmetry around a vertical axis passing through a geometrical center of the electrostatic chuck in a plan view (Wege et al.-Fig. 4 and par.[0059]).
With respect to claim 8, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further comprising at least one auxiliary RF power source 90” configured to provide an auxiliary RF bias voltage to the annular conductive edge ring 200 (Wege et al.-pars.[0055]-[0056]).
With respect to claim 10, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein each of the conductive outer edge ring segments comprises a tapered top surface 72 having a height that increases with a radial distance from a vertical axis passing through a geometrical center of the electrostatic chuck (McChesney et al.-Fig. 12).
With respect to claim 21, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein the conductive outer edge ring segments are configured to protrude vertically from a horizontal plane including a topmost surface of the annular conductive edge ring by different vertical protrusion distances from each other while maintaining direct contact with the annular conductive edge ring (As stated and seen above, the resulting apparatus of McChesney et al. in view of Wege et al. would yield conductive outer edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck.  Additionally, McChesney et al. show that the conductive outer edge ring 72 is in direct contact with the annular conductive edge ring 74 and hence the modification of McChesney et al. in view of Wege et al. would yield that the conductive outer edge ring segments are in direct contact with the annular conductive edge ring.).
With respect to claim 22, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein the conductive outer edge ring segments are configured to protrude vertically from the horizontal plane including the topmost surface of the annular conductive edge ring by different vertical protrusion distances from each other while being at a same electrostatic potential as the annular conductive edge ring (Wege et al. the conductive rings are controlled by the same voltage source (i.e. same electrostatic potential), par.[0056]).
With respect to claim 23, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further comprising a bias circuit configured to electrically bias an entirety of the assembly at a same voltage (Wege et al. the conductive rings are controlled by the same voltage source, par.[0056]).
With respect to claim 24, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein the bias circuit is configured to electrically bias the entirety of the assembly at the same voltage to generate an equipotential top surface of the assembly that is defined by top surfaces of the annular conductive edge ring and the conductive outer edge ring segments and that has different vertical protrusion distances at different azimuthal angles (Wege et al. the conductive rings are controlled by the same voltage source, par.[0056]).
With respect to claim 25, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein the different vertical protrusion distances at different azimuthal angles have stepwise changes across at least two azimuthally neighboring pair of conductive outer edge ring segments of the conductive outer edge ring segments (As stated and seen above, the resulting apparatus of McChesney et al. in view of Wege et al. would yield conductive outer edge ring segments that are located at different azimuthal positions relative to the electrostatic chuck and configured for independent vertical movement relative to the electrostatic chuck.).
With respect to claim 26, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further comprising:  motorized actuators configured to independently control a vertical height of a respective one of the conductive outer edge ring segments (i.e. stepper motor, McChesney et al.-par.[0039]; and a differential height controller 560 configured to individually adjust the vertical height of each of the conductive outer edge ring segments without opening the vacuum enclosure by independently actuating the motorized actuators (McChesney et al.-pars. [0039], [0045], [0049], [0063], Wege et al. Figs. 3-4, pars.[0057]-[0058]).
With respect to claim 27, the anisotropic etch apparatus of McChesney et al. in view of Wege et al. further includes wherein the annular conductive edge ring 74 is continuous (McChesney et al., par.[0038]).
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al. (U.S. 2016/0211165) in view of Wege et al. (U.S. 2007/0111339) as applied to claims 1-4, 7-8, 10, and 21-27 above, and further in view of Rathnasinghe et al. (U.S. 2020/0020565).
The teachings of McChesney et al. in view of Wege et al. have been discussed above.
McChesney et al. in view of Wege et al. fail to teach wherein:  the annular conductive edge ring comprises a laterally-protruding flange portion including holes; and each height adjustment assembly comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular conductive edge ring.
Referring to Figure 3A and paragraphs [0037]-[0041], Rathnasinghe et al. teach an apparatus wherein:  the annular edge ring 320 comprises a laterally-protruding flange portion including holes; and each height adjustment assembly 332 comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular edge ring as an alternate and equivalent arrangement for coupling with another edge ring.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively modify the configuration of the annular conductive edge ring of McChesney et al. in view of Wege et al. with a laterally-protruding flange portion including holes; and each height adjustment assembly comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular conductive edge ring as taught by Rathnasinghe et al. an alternate and equivalent arrangement for coupling with another edge ring.  The resulting apparatus McChesney et al. in view of Wege et al. and Rathnasinghe et al. would yield an annular conductive edge ring comprises a laterally-protruding flange portion including holes; and each height adjustment assembly comprises a component that vertically extends through a respective hole in the laterally-protruding flange portion of the annular conductive edge ring.
The teachings of McChesney et al. in view of Wege et al. have been discussed above.
McChesney et al. in view of Wege et al. teach each of the plurality of conductive outer edge ring segments is configured to vertically move; a volume between the electrostatic chuck and the upper electrode comprises a plasma zone; and the plurality of conductive outer edge ring segments is arranged along a periphery of the plasma zone (McChesney et al.-Fig. 9, Wege et al.-Figs. 3-4).
McChesney et al. in view of Wege et al. fail to teach wherein: each of the plurality of conductive outer edge ring segments is configured to vertically move by at least 1 mm
 	Referring to paragraphs [0024], [0045], Rathnasinghe et al. teach an apparatus wherein an edge ring is configured to vertically move by at least 1 mm in order to control process tuning and etch uniformity.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the edge ring of McChesney et al. in view of Wege et al. to vertically move by at least 1 mm as taught by Rathnasinghe et al. in order to control process tuning and etch uniformity.  The resulting apparatus McChesney et al. in view of Wege et al. and Rathnasinghe et al. would yield wherein: each of the plurality of conductive outer edge ring segments is configured to vertically move by at least 1 mm; a volume between the electrostatic chuck and the upper electrode comprises a plasma zone; and the plurality of conductive outer edge ring segments is arranged along a periphery of the plasma zone.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the combination of McChesney and Wege result in either two continuous concentric rings or two concentric ring segment collars and not both the outer conductive outer edge ring segments and the annular conductive edge ring.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated and seen above, primary reference McChesney et al. show that the conductive outer edge ring 72 surrounds and is in direct contact with the annular conductive edge ring 74 (see above Fig. 12 and par.[0038]).  Wege et al. teach the benefit of using edge ring segments 80a-d which is to adjust the plasma distribution for the desired process conditions (Fig. 4, pars.[0054],[0057]-[0059]).  Hence, the resulting apparatus of McChesney et al. in view of Wege et al. would yield that the conductive outer edge ring segments surround and are in direct contact with the annular conductive edge ring with motivation of enhancing the plasma distribution to achieve the desired processing conditions.  Therefore, the apparatus of McChesney et al. in view of Wege et al. satisfies the claimed requirements.
Applicant has argued that there is no teaching of conductive outer ring segments contacting the annular conductive edge ring.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, as stated and seen above, McChesney et al. show that the conductive outer edge ring 72 is in direct contact with the annular conductive edge ring 74 (see above Fig. 12 and par.[0038]).  Wege et al. was simply applied for the teaching that using edge ring segments 80a-d adjusts the plasma distribution for the desired process conditions (Fig. 4, pars.[0054],[0057]-[0059]).  Hence, the modification of McChesney et al. in view of Wege et al. would replace the conductive outer edge ring of McChesney et al. with conductive outer edge ring segments and thus yield that the conductive outer edge ring segments are in direct contact with the annular conductive edge ring.  Therefore, the apparatus of McChesney et al. in view of Wege et al. satisfies the claimed requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi et al.’416 teach an assembly of annular conductive edge ring and a conductive outer edger ring.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/            Examiner, Art Unit 1716     

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716